Name: Commission Regulation (EU) NoÃ 1226/2010 of 20Ã December 2010 amending Council Regulation (EC) NoÃ 1236/2005 concerning trade in certain goods which could be used for capital punishment, torture or other cruel, inhuman or degrading treatment or punishment
 Type: Regulation
 Subject Matter: criminal law;  information and information processing;  rights and freedoms;  international trade;  cooperation policy;  trade policy;  politics and public safety
 Date Published: nan

 21.12.2010 EN Official Journal of the European Union L 336/13 COMMISSION REGULATION (EU) No 1226/2010 of 20 December 2010 amending Council Regulation (EC) No 1236/2005 concerning trade in certain goods which could be used for capital punishment, torture or other cruel, inhuman or degrading treatment or punishment THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1236/2005 of 27 June 2005 concerning trade in certain goods which could be used for capital punishment, torture or other cruel, inhuman or degrading treatment or punishment (1), and in particular Article 12(1) thereof, Whereas: (1) Annex I to Regulation (EC) No 1236/2005 lists the competent authorities to which specific functions related to the implementation of that Regulation are attributed. (2) Further to a request made by Estonia the information concerning the competent authority in Estonia should be amended, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 1236/2005 is hereby amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 December 2010. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 200, 30.7.2005, p. 1. ANNEX Annex I to Regulation (EC) No 1236/2005 is amended as follows: The information in Part A for Estonia is replaced by the following: ESTONIA Eesti VÃ ¤lisministeerium Rahvusvaheliste organisatsioonide ja julgeolekupoliitika osakond Relvastus- ja strateegilise kauba kontrolli bÃ ¼roo Islandi vÃ ¤ljak 1 15049 Tallinn Eesti Tel: +372 637 7200 Faks: +372 637 7288 E-post: stratkom@mfa.ee